DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

3.	The present invention relates to a method and apparatus for generating feedback report types based on a trigger frame that comprises null data packet configurations indicating of feedback type field, uplink bandwidth subfield,  status bit and high efficiency (HE) long training fields.  Each independent claim uniquely identifies distinct features.

	The closest Prior Arts
	Lou et al (US 2018/0007712 A1) discloses an apparatus /methodof a station (fig. 1A-fig. 1C, STA/WTRU 102 which comprises RF antenna 122/RF transceiver 120 coupled to the processor 118 and memories 130/132, section  0048-0050,0060-0068), the apparatus comprising: memory (fig. 1B, memories 130/132 which are coupled to the processor 118, section 0060-0068); and processing circuitry coupled to the memory (fig. 1B, processor 118 or ASICs, communicatively coupled to the memories 130/132, section 0060-0068), the processing circuitry (see, the processor in the WTRU which enables it to processor  and decode received signals/frames from the base station, section 0061-0068, 0005) configured to: decode a media access control (MAC) protocol data unit (MPDU) (see, the WTRU which decodes the received frame and determines whether the received frame is NPD multi-user (MU) MAC PPDU/NPD MU MAC PPDU, section 0005, 0084, 0166) comprising an A-control field (see, NDP field having MU control information, based on the control information, a response is generated, section 0005) of type null data packet (NDP) feedback report poll (see, the frame transmitted by the base station is Poll frame which may require a response from the STAs, section 0080, 0084, 0166), the A-control field (see, NDP SIG-field having MU control information, section 0005-0006) of type NDP feedback report poll comprising and an indication of a resource unit (RU) (see, within the MAC frame included in the NDP filed, response protocol subfield, the NDP-field may be a resource/user de-dedicated in relation to allocated sub-channels, section 0197);  determine whether the station is scheduled to respond (see, the MAC control frame is used to poll STAs  are to respond, section 0132-0135, 0140) to the A-control field of type NDP feedback report Poll (see, within the MAC frame included in the NDP filed, response protocol subfield, the NDP-field may be a resource/user de-dedicated in relation to allocated sub-channels, poll frame, section 0192, 0194, 0197, 0158-response frame).

 

	CHUN et al (US 2018/0359761 A1)  from a similar field of endeavor (see, method and apparatus  in which the STA/UE measures channel state information/CSI based on a  received NPD packet announcement information/trigger frame, the frame my includes feedback type field, resource unit field indicative of the frequency resource information of the NDP frame, section 0016-0022+, 0026-0027) discloses: A-control field NPD feedback report poll comprising a feedback type field (see, received NPD packet announcement information/trigger frame, the frame my includes feedback type field, resource unit field indicative of the frequency resource information of the NDP frame, section 0016-0022+, 0026-0027),   and if the station is scheduled to respond (see, STA device in the a WLAN system, section 033, the STA, based on the poll frame, section 0181, is to response based on the poll frame, section 0197/see, based on the control field in the frame type, the STA or beamformee is to send channel station information feedback through the controls field in the MAC header, section 0209-0212, noted: reporting of the feedback types, section 0242-0244) to the A-control field of type NDP feedback report poll (see, the channel state information(CSI)/SINR value sent by the STA/beamformee is through the control field, section 0207-0212, 0215-0226, fig. 7, section 0215-0219-Beamformer/AP or base station, and STA/beamformee or the responding STA), configure the station to transmit a response to a feedback type indicated by a value of the feedback type field on the RU (noted: the feedback type report that is sent by the beamformee includes a number of subcarriers, section 0269, the UL transmission by the STA is based on the resource information indicated by the NDP announcement frame, section 0022-0027, 0016, 0226, fig. 25-26, resource unit indications).

	The combination of the aforementioned references fail to reasonably anticipate or render obvious “ the HE TB feedback NDP comprising two HE-long training fields (LTF)(HE-LTFs) and a NDP feedback report, the NDP feedback report indicating a value of a feedback status bit in response to a feedback type indicated by the feedback type subfield, the value of the feedback status bit indicated on a set of subcarriers of the two HE-LTFs, the set of subcarriers based on a value of an AID of the non-AP STA, a bandwidth indicated by the UL bandwidth subfield, a value of a starting AID indicated by the starting AID subfield, and the value of feedback status bit, when the value of the AID of the non-AP STA is greater than or equal to the value of the starting AID and less than the value of the starting AID plus a number of stations (NSTA) scheduled to respond to the frame” in combination with other elements as specified in claims 1, 16, 18.
	In view of the above, claims 1, 16 and 18 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Park et al (US 2018/0014327 A1) discloses an AP that transmits request HE-CQI report (i.e. HE NDPA with Feedback Type field set to CQ only feedback) and the station responds with HE compressed beamforming and CQI frame (section 0148, 0149, 0173, 0297).
	
	SEOK et al (US 2016/0143026 A1) discloses multi-user transmission in High Efficiency wireless LAN, including trigger frame transmission/announcement frame (NDPA) wherein the STAS respond based on the NDPA frame after SIFS (section 0101, 0232, 0233-0235, 0238-342).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473